Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20          PageID.1517     Page 1 of 21




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


 TIMOTHY MICHAEL SANDERS,

                     Petitioner,                 Case Number: 2:17-cv-12248
                                                 Honorable George Caram Steeh
              v.

 RANDEE REWERTS,1

                     Respondent.
                                            /

      OPINION AND ORDER DENYING PETITION FOR WRIT OF
  HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Michigan state prisoner Timothy Michael Sanders filed a habeas

 petition under 28 U.S.C. ' 2254.        Petitioner, who is presently incarcerated

 at the Carson City Correctional Facility in Carson City, challenges his

 convictions for second-degree murder, MICH. COMP. LAWS ' 750.317;

 assault with intent to commit murder, MICH. COMP. LAWS ' 750.83, carrying

 a concealed weapon, MICH. COMP. LAWS ' 750.227, and possession of a

 firearm during the commission of a felony, MICH. COMP. LAWS ' 750.227b.




       1
         The proper respondent in a habeas case is the state officer having custody of
 the petitioner. See Rule 2, Rules Governing Section 2254 Cases. The warden of
 Petitioner=s present place of incarceration is Randee Rewerts. The Court therefore
 amends the case caption to substitute Randee Rewerts as the Respondent.


                                           -1-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1518   Page 2 of 21




       Petitioner raises four grounds for relief.   For the reasons explained

 below, the Court denies the petition.    The Court also denies a certificate of

 appealability.

                               I.     Background

       The Michigan Court of Appeals summarized the evidence presented

 at trial as follows:

       This case arises out of a fatal shooting on January 16, 2012.
       Shortly before 3:00 p.m., Darryl Smith heard a commotion and
       went outside his home to see what was happening. He saw
       some women fighting in the street. Darius Kendrick, who was
       Smith=s stepfather, was pulling the female combatants apart.
       One of the women involved, Diamond Randall, called
       defendant, who was her cousin, and told him that she was
       upset about how Kendrick had thrown her to the ground while
       breaking up the fight. After the fight broke up, defendant
       arrived at the scene in a Range Rover. Smith knew defendant
       by his nickname, ABig Tim,@ and had seen him on several prior
       occasions. Defendant spoke to some women near the scene
       of the fight, then approached Smith and Kendrick. He was
       aggressive and told Kendrick Ato keep his hands to his self.@
       Smith and Kendrick backed away, but defendant produced a
       handgun from his right pocket and began to shoot, firing A[m]ore
       than seven@ times. Smith was shot once in the foot. Kendrick
       was fatally shot in the chest, stomach, and leg. Defendant
       was A[a]bout three or four feet@ from Smith and Kendrick when
       he shot them. Smith testified that neither he nor Kendrick had
       a gun. After the shooting, defendant ran back to the Range
       Rover and left the scene. Smith had Ano doubt@ about his
       identification of defendant as the shooter. When the police
       arrived, Smith told them that ABig Tim@ had shot him. Initially,
       defendant could not be located. Eventually, he was arrested
       by the United States Marshals Service at a relative=s home in
       Marion County, Ohio.

                                       -2-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1519   Page 3 of 21




 People v. Sanders, No. 314765, 2015 WL 5567977, at *1 (Mich. Ct. App.

 Sept. 22, 2015)

       Petitioner was convicted by a jury in Wayne County Circuit Court and

 sentenced to 30 to 50 years for second-degree murder, 15 to 25 years for

 assault with intent to commit murder, 2 to 10 years for carrying a concealed

 weapon, all to be served concurrently with one another and consecutively

 to 2 years for felony-firearm.

       Petitioner filed an appeal of right in the Michigan Court of Appeals

 raising three claims: (1) Petitioner was denied a fair trial by the admission

 of his prior criminal history; (2) Petitioner was denied the right to present a

 defense; and (3) the prosecutor committed misconduct. Petitioner also

 filed a pro per supplemental brief seeking a new trial or evidentiary hearing

 based upon newly discovered evidence. The Michigan Court of Appeals

 remanded the case for an evidentiary hearing in the trial court. People v.

 Sanders, No. 314765 (Mich. Ct. App. May 21, 2014) (ECF No. 7-11,

 PageID. 1275.)

       The trial court held an evidentiary hearing on August 1, 2014.

 Following the hearing, the trial court denied the motion for new trial.

 People v. Sanders, No. 12-008256-01 (Wayne County Cir. Ct. Sept. 22,

 2014) (ECF No. 7-11, PageID.1283-87) The Michigan Court of Appeals
                                       -3-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1520   Page 4 of 21




 then affirmed Petitioner=s convictions. People v. Sanders, No. 314765,

 2015 WL 5567977, at *1 (Mich. Ct. App. Sept. 22, 2015). The Michigan

 Supreme Court denied Petitioner=s application for leave to appeal. People

 v. Sanders, 499 Mich. 915 (2016).

       Petitioner then filed this habeas petition, raising these claims:

       I.     The trial court and the prosecutor violated Appellant=s due
              process rights by introducing Appellant=s inadmissible and
              highly prejudicial criminal history where the trial court read the
              charge of felon in possession of a firearm even though the
              district court had not bound Appellant over on that charge; and
              where the prosecutor elicited that one of the complainants had
              previously seen Appellant with a gun.

       II.    The trial court violated Appellant=s due process right to present
              a defense by declining to instruct the jury on voluntary
              manslaughter as a lesser offense, where there was evidence of
              provocation; furthermore, defense trial counsel was
              constitutionally ineffective in agreeing to the ruling.

       III.   The prosecutor violated Appellant=s due process rights and
              shifted the burden of proof by improperly asking if defense trial
              counsel had the opportunity to test casings recovered at the
              scene; and by commenting that Appellant failed to testify if
              Appellant had ever owned or fired a gun or explain where
              Appellant went after the shooting.

       IV.    Petitioner should be granted a new trial based upon newly
              discovered evidence.

                                II.     Standard

       Upon the filing of a habeas corpus petition, the court must promptly

 examine the petition to determine Aif it plainly appears from the face of the

                                       -4-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20      PageID.1521    Page 5 of 21




 petition and any exhibits annexed to it that the petitioner is not entitled to

 relief.@ Rule 4, Rules Governing Section 2254 cases. If the court

 determines that the petitioner is not entitled to relief, the court shall

 summarily dismiss the petition. McFarland v. Scott, 512 U.S. 849, 856

 (1994) (AFederal courts are authorized to dismiss summarily any habeas

 petition that appears legally insufficient on its face@). The habeas petition

 does not present grounds which may establish the violation of a federal

 constitutional right. The petition will be dismissed.

       Review of this case is governed by the Antiterrorism and Effective

 Death Penalty Act of 1996 (AAEDPA@). Under the AEDPA, a state prisoner

 is entitled to a writ of habeas corpus only if he can show that the state

 court=s adjudication of his claims B

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in
       the State court proceeding.

 28 U.S.C. ' 2254(d).

       A[A] state court=s determination that a claim lacks merit precludes

 federal habeas relief so long as >fairminded jurists could disagree= on the

 correctness of the state court=s decision.@ Harrington v. Richter, 562 U.S.

                                        -5-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20           PageID.1522     Page 6 of 21




 86, 101 (2011). To obtain habeas relief in federal court, a state prisoner is

 required to show that the state court=s rejection of his claim Awas so lacking

 in justification that there was an error well understood and comprehended

 in existing law beyond any possibility for fairminded disagreement.@ Id. at

 103.

                                  III.      Discussion

                                 A.       Prior Acts Evidence

        In his first claim, Petitioner alleges that his due process right to a fair

 trial was violated in two ways.2 First, he argues that, during jury selection,

 when the trial court read the charges to the jury, the trial court mistakenly

 stated that Petitioner charged with being a felon in possession of a firearm.

 This charge had been dismissed at the preliminary examination. Defense

 counsel immediately asked for a bench conference. (ECF No. 7-5,

 PageID.309.) The trial court then corrected its error and reread the

 correct charges. (Id.)


        2
           Respondent argues that both of these subclaims are waived, and that the first
 subclaim is procedurally defaulted. A[F]ederal courts are not required to address a
 procedural-default issue before deciding against the petitioner on the merits.@ Hudson
 v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518,
 525 (1997)). AJudicial economy might counsel giving the [other] question priority, for
 example, if it were easily resolvable against the habeas petitioner, whereas the
 procedural-bar issue involved complicated issues of state law.@ Lambrix, 520 U.S. at
 525. In this case, the Court finds that the interests of judicial economy are best served
 by addressing the merits of Petitioner=s claims.


                                           -6-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20    PageID.1523   Page 7 of 21




       Second, during the trial, the prosecutor asked Darryl Smith whether

 he had ever seen Petitioner with a gun and Smith responded that he had.

 (ECF No. 7-6, PageID.658.) Defense counsel objected. Following a

 colloquy outside the jury=s presence, the trial court sustained the objection,

 struck Smith=s testimony, and instructed the jury to disregard it. Sanders,

 2015 WL 5567977 at *2.

       The Michigan Court of Appeals held that neither of these incidents

 denied Petitioner a fair trial:

       Defendant=s argument fails for a number of reasons. First, the
       trial court=s mistaken recitation of the felon-in-possession
       charge was not evidence; thus, defendant=s proposed
       application of MRE 404(b) to the trial court=s jury instruction is
       wholly inappropriate. Second, the trial court immediately
       corrected its misstatement of the charges. Third, defendant
       assumes that the jury inferred prior bad acts by defendant, but
       such an inference is unlikely. Although lawyers and judges may
       be familiar with the elements of felon-in-possession, most jurors
       are probably not. That is, a typical juror would not have
       inferred defendant had a prior felony conviction that made him
       ineligible to possess a firearm although he possessed one.
       Fourth, the trial court administered proper jury instructions
       which cured any prejudice. Since jurors are presumed to follow
       their instructions, any unfair prejudice resulting from improper
       evidence of a defendant=s prior bad acts can be dispelled by
       proper jury instructions. ... The trial court struck the testimony
       by Smith that defendant had previously possessed a firearm,
       and instructed the jury to disregard it. Further, the jury was
       instructed (1) not to consider the trial court's comments or the
       fact that defendant was charged with crimes as evidence, (2)
       defendant was presumed innocent, (3) it should only consider
       properly admitted evidence, and (4) any stricken testimony

                                      -7-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20    PageID.1524   Page 8 of 21




       must be disregarded. Thus, any prejudice to defendant was
       dispelled, and reversal is unwarranted.

 Sanders, 2015 WL 5567977 at *2.

       The Michigan Court of Appeals= decision was not contrary to or an

 unreasonable application of Supreme Court precedent. As noted by the

 state court of appeals, the inclusion of the dismissed felon-in-possession

 charge was not evidence, the reference to the felon-in-possession charge

 was brief, and the error promptly corrected. In light of these

 circumstances, the possibility that the error registered with or influenced the

 jury is highly implausible. The same is true of Smith=s testimony that he

 had previously seen Petitioner with a gun. The testimony was stricken

 and the jury instructed not to consider the testimony. AA jury is presumed

 to follow its instructions.@ Weeks v. Angelone, 528 U.S. 225, 234 (2000).

 Further, during final instructions, the court advised the jury to consider only

 evidence that was properly admitted. (ECF No. 7-8, PageID.1019.) For

 these reasons, the Court holds that Afairminded jurists could [not] disagree@

 on the correctness of the Michigan Court of Appeals= resolution of these

 claims. Richter, 562 U.S. at 101 (quotation omitted).

                               B.      Jury Instructions

       Petitioner=s second claim concerns the trial court=s failure to give a



                                       -8-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20      PageID.1525   Page 9 of 21




 voluntary manslaughter instruction. He argues that the trial court violated

 his due process right to present a defense by failing to give the instruction

 and that his attorney was ineffective in failing to object to the ruling.

       Reviewing Michigan law, the Michigan Court of Appeals noted that, to

 prove a defendant committed voluntary manslaughter, A>one must show

 that the defendant killed in the heat of passion, the passion was caused by

 adequate provocation, and there was not a lapse of time during which a

 reasonable person could control his passions.=@ Sanders, 2015 WL

 5567977 at *2 (quoting People v. Reese, 491 Mich. 127, 143 (2012)). The

 burden of proof to show provocation is on the defendant. People v.

 Mendoza, 468 Mich. 527, 535 (Mich. 2003). A[T]he degree of provocation

 required to mitigate a killing from murder to manslaughter is that which

 causes the defendant to act out of passion rather than reason.@ Sanders,

 2015 WL 5567977 at *2 (quotation omitted).

       The Michigan Court of Appeals held that the evidence did not support

 a voluntary manslaughter instruction:

       The trial court=s decision not to submit a voluntary
       manslaughter instruction to the jury was proper because there
       was insufficient evidence of legally adequate provocation.
       There was no evidence of a physical confrontation between
       defendant and Kendrick. There was no evidence that anyone
       threatened defendant, brandished a weapon at him, or shot at
       him, although shell casings from more than one caliber of

                                        -9-
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1526    Page 10 of 21




        weapon were found at the scene. There was no evidence of a
        verbal confrontation between defendant and Kendrick that
        would cause a rational person to act in the heat of passion. ...
        And even if Kendrick=s alleged assault of defendant=s cousin
        was legally adequate provocation, the record indicates that a
        sufficient Acooling off@ period had elapsed Aduring which a
        reasonable person could have controlled his passions.@ See
        People v. Pouncey, 437 Mich. 382, 392; 471 N.W.2d 346
        (1991). The cousin called defendant, who drove to the scene
        of the shooting and spoke with several people before
        confronting and ultimately shooting Kendrick and Smith.
        During that interlude, a reasonable person could have reflected
        on the situation and controlled his passions. Thus, the trial
        court correctly concluded that a voluntary manslaughter
        instruction was unwarranted. Accordingly, defendant=s
        ineffective assistance of counsel argument premised on his
        counsel=s agreement with the trial court that a voluntary
        manslaughter instruction was not warranted is also without
        merit.

  Sanders, 2015 WL 5567977, at *2-3.

        The Michigan Court of Appeals= opinion was not contrary to, or an

  unreasonable application of, Supreme Court precedent. AGenerally

  speaking, a state court=s interpretation of the propriety of a jury instruction

  under state law does not entitle a habeas claimant to relief.@ Rashad v.

  Lafler, 675 F.3d 564, 569 (6th Cir. 2012), citing 28 U.S.C. ' 2254(a); Estelle

  v. McGuire, 502 U.S. 62, 67-68 (1991). A[T]he Constitution does not

  requires a lesser-included offense instruction in non-capital cases.@

  Campbell v. Coyle, 260 F.3d 531, 541 (6th Cir. 2001); see also McMullan v.

  Booker, 761 F.3d 662, 667 (6th Cir. 2014). Even where a lesser offense

                                        - 10 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20       PageID.1527   Page 11 of 21




  instruction is requested, the failure of a court to instruct on a lesser

  included or cognate offense in a non-capital case is generally Anot an error

  of such magnitude to be cognizable in federal habeas corpus review.@

  Bagby v. Sowders, 894 F.2d 792, 797 (6th Cir. 1990) (en banc). Relief

  lies for such a claim only when the Ainstruction is so flawed as a matter of

  state law as to >infect[] the entire trial= in such a way that the conviction

  violates due process.@ Id. (quoting Henderson v. Kibbe, 431 U.S. 145,

  154 (1977)). Where, as here, a state appellate court has assessed the

  necessity and adequacy of a particular jury instruction under state law, a

  federal habeas court cannot question that state-law finding. Davis v.

  Morgan, 89 F. App=x 932, 936 (6th Cir. 2003).

        The Michigan Court of Appeals= conclusion that the evidence did not

  support a voluntary manslaughter instruction is supported by the record.

  Petitioner has not established that the jury instructions, taken as a whole,

  rendered his trial fundamentally unfair. See Estelle, 502 U.S. at 72 (a

  requested jury instruction Amay not be judged in artificial isolation, but must

  be considered in the context of the instructions as a whole and the trial

  record@) (internal quotation marks and citation omitted)). Further, because

  the jury instructions were not improper, Petitioner fails to establish that

  defense counsel was ineffective in failing to object. See Coley v. Bagley,

                                        - 11 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1528      Page 12 of 21




  706 F.3d 741, 752 (6th Cir.2013) (AOmitting meritless arguments is neither

  professionally unreasonable nor prejudicial.@). Petitioner is not entitled to

  habeas relief on this claim.

                           C.       Prosecutorial Misconduct

        Next, Petitioner argues that the prosecutor improperly shifted the

  burden of proof to the defense by asking a police witness if the defense

  requested ballistics testing on shell casings recovered from the scene and

  by commenting in closing argument that defendant did not explain why he

  left Michigan for eight months after the shooting or if he had ever owned or

  fired a gun.

        The Aclearly established Federal law@ relevant to a habeas court=s

  review of a prosecutorial misconduct claim is the Supreme Court=s decision

  in Darden v. Wainwright, 477 U.S. 168, 181 (1986). Parker v. Matthews,

  567 U.S. 37, 45 (2012). In Darden, the Supreme Court held that a

  Aprosecutor=s improper comments will be held to violate the Constitution

  only if they >so infected the trial with unfairness as to make the resulting

  conviction a denial of due process.=@ Id., quoting Donnelly v. DeChristoforo,

  416 U.S. 637, 643 (1974). This Court must ask whether the Michigan

  Court of Appeals= decision denying Petitioner=s prosecutorial misconduct

  claims A>was so lacking in justification that there was an error well

                                       - 12 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20    PageID.1529       Page 13 of 21




  understood and comprehended in existing law beyond any possibility for

  fairminded disagreement.=@ Id. at 2155, quoting Harrington, 562 U.S. at

  103.

         Regarding shell casings recovered from the scene, the prosecutor

  asked a police witness, ADid the defense attorney ever call you and say I

  would like to have these bullets examined, can you see what you can do?@

  Sanders, 2015 WL 5567977 at *4. The officer responded, ANo he did not.@

  Id. The trial court sustained defense counsel=s objection, but defense

  counsel did not request, and the trial court did not give, a curative

  instruction. The Michigan Court of Appeals held that the question

  improperly shifted the burden of proof to the defense, but that Petitioner

  was not prejudiced by the single, brief question. Id. This decision was

  not contrary to, or an unreasonable application, of Supreme Court

  precedent. The improper question was brief and isolated and, although a

  curative instruction was not delivered at the time, the jury was instructed

  before deliberations that the prosecution bore the burden of proof. Under

  the totality of these circumstances, the prosecutor=s question did not infect

  the trial with unfairness.

         Next, Petitioner argues that the prosecutor improperly shifted the

  burden of proof during closing argument. Petitioner testified in his own

                                       - 13 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20    PageID.1530   Page 14 of 21




  defense. The entirety of his trial testimony is set forth here:

        Defense counsel: Would you state your name for the record,
        please?

        Petitioner: Timothy Sanders.

        Defense counsel: Mr. Sanders, can you tell me where you were
        on or about January the 16th, 2012?

        Petitioner: Warren and Connor projects.

        [A brief exchange between trial court judge and Petitioner
        regarding placement of microphone.]

        Defense counsel: On that day did you have contact with the
        person who=s been described as the deceased in this case?

        Petitioner: Yes, sir.

        Defense counsel: Did you or did you not speak to him?

        Petitioner: Yes, sir.

        Defense counsel: No further questions.

  (ECF No. 7-7, PageID.950.) The prosecution did not cross-examine

  Petitioner.

        During closing argument, the prosecutor commented that Petitioner=s

  testimony lacked any information relevant to his defense:

        In all of my years, 26 years as a prosecutor, 300 murder cases.
        Never, never has a defense been, has a defendant been called
        to the witness stand, ask[ed] his name; did you know the victim;
        did you talk to him; no further questions. I mean, that=s a
        prosecutor=s dream because we can=t comment upon a


                                       - 14 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20    PageID.1531   Page 15 of 21




       defendant=s silence. When a defendant doesn=t take the
       stand, we can=t say to you, ladies and gentleman, why didn=t he
       take the stand? Why didn=t he tell you where he was at that
       date? Why didn=t he tell you whether or not he=s ever owned a
       gun? Why doesn=t he tell you whether, whether he=s ever fired
       a gun? Why didn=t he tell you where he went afterward?
       Where did he do [sic] afterward? Where did he go the next
       day? Why was he in Ohio? Why did he have his attorney
       say he=d turn him in and he didn=t turn himself in? So this guy
       takes the stand, it=s a prosecutor=s dream. It=s a one in a
       million. One in a million.

                                      ***

       It=s a one in a billion. It=ll never happen again. So we made
       history here. [Defense counsel] called his client and he places
       him under oath and never asked him[,] did you shoot
       [Kendrick]? Never asked him. Calls him as a witness. I
       don=t have to ask him anything. [Defense counsel] calls it [his]
       trick. This trial is not about tricks. This guy takes the witness
       stand, he=s looking at you and he never says I didn=t do it. I
       didn=t do it. And if he didn=t do it [,] he would have told you
       that. [Defense counsel] didn=t even ask him[,] did you do it[?]
       He didn=t even say to you why he arrived when he arrived. He
       doesn=t say to you[,] I went to Ohio for other reasons.

  Sanders, 2015 WL 5567977 at *4.

       The Michigan Court of Appeals held that the prosecution=s argument

  was proper because Petitioner elected to testify:

       Although the constitutional right against self-incrimination
       prevents the prosecution from commenting on a criminal
       defendant=s refusal to testify, A[i]n general, where a defendant
       >takes the stand and testifies in his own defense, his credibility
       may be impeached and his testimony assailed like that of any
       other witness....=@ People v. Fields, 450 Mich. 94, 110; 538
       NW2d 356 (1995) (footnote omitted) [quotation omitted].

                                      - 15 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1532   Page 16 of 21




        Moreover, prosecutorial commentary on a testifying defendant=s
        failure to present evidence to corroborate a defense theory is
        proper and not Aviolative of due process.@ Fields, 450 Mich. at
        112. AAlthough a defendant has no burden to produce any
        evidence, once the defendant advances evidence or a theory,
        argument on the inferences created does not shift the burden of
        proof.@ Id. at 115.

        Defendant=s theory of the case was actual innocence B that
        someone else was the shooter. The prosecutor argued that,
        although defendant testified, he provided no corroboration for
        that defense theory. ... The prosecution=s argument did not
        improperly shift the burden of proof. Instead, it questioned
        why defendant, having elected to testify, presented no
        testimony to support his defense. That is, defendant
        advanced a theory of actual innocence and testified at his trial,
        yet he did not corroborate his defense theory. The
        prosecutor=s Aargument on the inferences created does not shift
        the burden of proof.@ Id.

  Sanders, 2015 WL 5567977, at *5.

        The Michigan Court of Appeals= rejection of this claim was not an

  unreasonable application of Darden. A[W]hen [a defendant] assumes the

  role of a witness, the rules that generally apply to other witnesses B rules

  that serve the truth-seeking function of the trial B are generally applicable to

  him as well.@ Portuondo v. Agard, 529 U.S. 61, 69 (2000) (quotation and

  citation omitted). A testifying defendant=s testimony may be Aassailed like

  that of another witness.@ Id. (quotation omitted). A prosecutor may

  highlight weaknesses in a defense case by pointing out the absence of

  supporting testimony or documents. United States v. Forrest, 402 F.3d

                                       - 16 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20    PageID.1533   Page 17 of 21




  678, 686 (6th Cir. 2005).   The prosecutor=s argument did not shift the

  burden of proof to Petitioner. Instead, the prosecutor pointed out that

  Petitioner=s defense of actual innocence was unsupported by any

  substantial evidence including his own testimony. The prosecutor=s

  comments on the lack of support for the defense did not shift the burden of

  proof to the defendant. See Traylor v. Price, 239 F. App=x 235, 239 (6th

  Cir. 2007). (A[W]here a defendant testifies at trial and advances an

  alternative theory of the case that would exonerate him from the crime,

  prosecutorial comments on the validity of the theory do not shift the burden

  of proof to the defendant.@). Habeas relief is denied on this claim.

                         D.       Newly Discovered Evidence

        In his fourth claim, Petitioner argues that he should be granted a new

  trial based upon newly-discovered evidence. The Michigan Court of

  Appeals remanded the case to the trial court for an evidentiary hearing

  concerning the new evidence. (ECF No. 7-11, PageID.1275.)

        At the evidentiary hearing, Sedric Bell-Gill testified that he witnessed

  the shooting and that Petitioner=s half-brother Timothy Carpenter was the

  shooter, not Petitioner. The trial court denied the motion for new trial

  finding that Bell-Gill=s testimony was contradicted by overwhelming

  evidence and that his testimony was not credible. See Op. Denying Mot.

                                       - 17 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1534   Page 18 of 21




  for New Trial (ECF No. 7-11, PageID.1283-1287.)

        The Michigan Court of Appeals affirmed the trial court=s decision:

        The trial court did not abuse its discretion by denying
        defendant=s motion for a new trial premised on this purported
        Anewly discovered eyewitness.@ Since witness credibility falls
        within the sound discretion of a trial court considering a motion
        for a new trial, it was proper for the trial court to evaluate Bell-
        Gill's credibility, and it would be improper for this Court to
        second-guess that credibility determination. ... Indeed, we
        afford particular deference to credibility determinations made by
        a trial court judge where, as here, a conflict between the
        testimony of two witnesses is involved. See People v. Farrow,
        461 Mich. 202, 209; 600 NW2d 634 (1999). Bell-Gill=s
        testimony is directly contrary to Smith=s eyewitness account and
        identification of defendant as the shooter. The trial court, with
        its unique opportunity to appraise the credibility of both Bell-Gill
        and Smith, found that Bell-Gill=s testimony was Aincredible.@ It
        further concluded that his testimony was inconsistent with his
        prior statement to the FBI and with the physical evidence.
        Moreover, even if believed, Bell-Gill=s testimony was not strong
        evidence. He admitted that he saw only one shot fired by
        Carpenter, and did not actually witness whether that shot struck
        anyone or whether Carpenter fired additional shots. But Smith
        clearly identified defendant as the shooter and witnessed the
        entire event. As the trial court concluded, Bell-Gill=s testimony
        did not make a different result probable on retrial. ... Thus, the
        trial court did not abuse its discretion when it denied
        defendant=s motion for a new trial.

  Sanders, 2015 WL 5567977 at *6.

        A claim that a state court misapplied state law in denying a motion for

  new trial is premised on state law issues and, therefore, not subject to

  habeas review. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).         Claims



                                       - 18 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20     PageID.1535    Page 19 of 21




  of innocence based on newly-discovered evidence Ahave never been held

  to state a ground for federal habeas relief absent an independent

  constitutional violation occurring in the underlying state criminal

  proceeding.@ Herrera v. Collins, 506 U.S. 390, 400 (1993); see also

  McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (AWe have not resolved

  whether a prisoner may be entitled to habeas relief based on a

  freestanding claim of actual innocence@). A[F]ederal habeas courts sit to

  ensure that individuals are not imprisoned in violation of the

  ConstitutionCnot to correct errors of fact.@ Id.

        In House v. Bell, the Supreme Court declined to answer the question

  left open in Herrera B whether a habeas petitioner may bring a freestanding

  claim of actual innocence. See House v. Bell, 547 U.S. 518, 555 (2006)

  (noting that Ain a capital case a truly persuasive demonstration of >actual

  innocence= made after trial would render the execution of a defendant

  unconstitutional and warrant federal habeas relief if there were no state

  avenue open to process such a claim@). This is not a capital case and the

  Sixth Circuit, citing Herrera and House, has ruled that a free-standing claim

  of actual innocence based upon newly-discovered evidence does not

  warrant federal habeas relief. See Wright v. Stegall, 247 Fed. App=x 709,

  712 (6th Cir. 2007) (ASince the Supreme Court has declined to recognize a

                                       - 19 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20       PageID.1536    Page 20 of 21




  freestanding innocence claim in habeas corpus, outside the death-penalty

  context, this court finds that petitioner's claim is not entitled to relief under

  available Supreme Court precedent.@). Consequently, Petitioner=s newly-

  discovered evidence claim is not cognizable on federal habeas review.

        Moreover, on habeas review, this Court may not Aredetermine

  credibility of witnesses whose demeanor has been observed by the state

  trial court, but not by them.@ Marshall v. Lonberger, 459 U.S. 422, 434

  (1983). The trial court determined that Bell-Gill was not credible.

  Deferring to that finding, the Court sees no error in the denial of the motion

  for new trial.

                        IV.      Certificate of Appealability

        Federal Rule of Appellate Procedure 22 provides that an appeal may

  not proceed unless a certificate of appealability (ACOA@) is issued under 28

  U.S.C. ' 2253. A COA may be issued Aonly if the applicant has made a

  substantial showing of the denial of a constitutional right.@ 28 U .S.C. '

  2253(c)(2). A petitioner must show Athat reasonable jurists could debate

  whether (or, for that matter, agree that) the petition should have been

  resolved in a different manner or that the issues presented were adequate

  to deserve encouragement to proceed further.@ Slack v. McDaniel, 529

  U.S. 473, 484 (2000) (citation omitted). In this case, the Court concludes

                                         - 20 -
Case 2:17-cv-12248-GCS-SDD ECF No. 11 filed 04/21/20                 PageID.1537     Page 21 of 21




  that reasonable jurists would not debate the conclusion that the petition

  fails to state a claim upon which habeas corpus relief should be granted.

  Therefore, the Court will deny a certificate of appealability.

                                    V.         Conclusion

        For the reasons set forth above, the court finds that Petitioner is not

  entitled to habeas corpus relief or to a certificate of appealability.

  Accordingly,

        IT IS ORDERED that the petition for a writ of habeas corpus and a

  certificate of appealability are DENIED.

  Dated: April 21, 2020

                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE

                                    CERTIFICATE OF SERVICE

                    Copies of this Order were served upon attorneys of record on
                    April 21, 2020, by electronic and/or ordinary mail and also on
                    Timothy Michael Sanders #508153, Carson City Correctional
                         Facility, 10274 Boyer Road, Carson City, MI 48811.

                                          s/Barbara Radke
                                            Deputy Clerk




                                              - 21 -
